DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 5, 15 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The “Related Applications” section of the specification should include the patent number of the related application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 – it is unclear what is meant by the term “coterminous” as it relates to the 
relationship between the primary and auxiliary channels of the manifold.
Claim 2, it is unclear how the primary channel can extend no more .4*Dac beyond the 
distal edge of the auxiliary channel when the primary channel extends along the entire length of the manifold and the primary channel at end 112 would have to extend more than .4*Dac from the auxiliary channel at end 114 in fig. 1B.
	Claim 3, it is unclear how the volume of the intersection between primary and auxiliary channel defines a sphere when the intersection would be the intersection of two cylindrical volumes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 10-110883.
In regard to claim 1, JP ‘883 discloses a fluid manifold comprising a body, wherein the body comprises:
a proximal end (left side of 1)(see fig. 9);
a distal end (right side of 1);
a primary channel 2-1 extending from the proximal end to the distal end; and
a plurality of auxiliary channels (1-1a’ or 1-1) exiting from the primary channel along a length thereof, including an auxiliary channel disposed at the distal end;
wherein the auxiliary channel disposed at the distal end has an inner diameter, Dac,
wherein the primary channel and the plurality of auxiliary channels are in fluid communication with one another, and wherein the primary channel is coterminous with the auxiliary channel disposed at the distal end (manifold 1 has the same shape as that of the present invention).
In regard to claim 3, wherein the primary channel has no dead zone (manifold 1 of JP ‘883 has the same shape as the manifold of the present invention and therefore would not have a dead zone, similar to the present invention).
In regard to claim 8, wherein the primary channel is rectilinear (see fig. 9).
In regard to claim 12, wherein the primary channel has an inner diameter larger than the diameter of each of the auxiliary channels (see fig. 10).
In regard to claim 14, wherein the primary channel comprises a circular cross-section.
In regard to claim 16, wherein the auxiliary channel comprises a circular cross-section.
Claim(s) 1, 9-12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui 5,381,832.
In regard to claim 1, Mitsui ‘832 discloses a fluid manifold comprising a body, wherein the body comprises:
a proximal end (top of 1 in fig. 1);
a distal end (bottom of 1 in fig. 1);
a primary channel extending from the proximal end to the distal end (vertical bore of 1 in fig. 1); and
a plurality of auxiliary channels 10 (horizontal bores in fig. 1) exiting from the primary channel along a length thereof, including an auxiliary channel 10 disposed at the distal end;
wherein the auxiliary channel 10 disposed at the distal end has an inner diameter, Dac,
wherein the primary channel and the plurality of auxiliary channels are in fluid communication with one another, and wherein the primary channel is coterminous with the auxiliary channel disposed at the distal end (see fig. 2).
In regard to claim 9, wherein the fluid manifold further comprises a primary tube 3 overmolded to the primary channel 1 of the fluid manifold.
In regard to claim 10, wherein each tube 3 has an inner diameter that corresponds to an inner diameter of the channel 12 at the opening adjacent the tube.
In regard to claim 11, wherein the assembly further comprises an auxiliary tube 3 overmolded to each of the at least one auxiliary channels 11.
In regard to claim 12, wherein the primary channel 12 has an inner diameter larger than the diameter of each of the auxiliary channels 11.
In regard to claim 18, wherein the fluid manifold comprises, polypropylene (see col. 5, lines 27-35).
In regard to claim 19, wherein the fluid manifold is encased by a reinforcement shell, and wherein the reinforcement shell comprises a polymer, a thermoplastic, such as polypropylene (see col. 5, lines 27-35).
In regard to claim 20. The fluid manifold of claim 1, wherein the fluid manifold comprises an embedded reinforcement material, wherein the reinforcement material comprises polyamide (see col. 5, lines 27-35).
Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassiday et al. 2016/0195208.
In regard to claim 1, Cassiday et al. discloses a fluid manifold 20 (see fig. 3) comprising a body, wherein the body comprises:
a proximal end (left side);
a distal end (right side);
a primary channel extending from the proximal end to the distal end; and
a plurality of auxiliary channels (top and bottom extensions) exiting from the primary channel along a length thereof, including an auxiliary channel disposed at the distal end;
wherein the auxiliary channel disposed at the distal end has an inner diameter, Dac,
wherein the primary channel and the plurality of auxiliary channels are in fluid communication with one another, and wherein the primary channel is coterminous with the auxiliary channel disposed at the distal end.
In regard to claim 13, wherein the primary channel has an inner diameter equal to the diameter of each of the auxiliary channels (see fig. 3 were all channels have equal diameters).
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui 2003/0127852.
In regard to claim 1, Usui discloses a fluid manifold (fig. 22A) comprising a body, wherein the body comprises:
a proximal end (left side);
a distal end (right side);
a primary channel 111-1 extending from the proximal end to the distal end; and
a plurality of auxiliary channels 112-1 exiting from the primary channel along a length thereof, including an auxiliary channel disposed at the distal end;
wherein the auxiliary channel disposed at the distal end has an inner diameter, Dac,
wherein the primary channel and the plurality of auxiliary channels are in fluid communication with one another, and wherein the primary channel is coterminous with the auxiliary channel disposed at the distal end (see fig. 22A).
In regard to claim 15, wherein the primary channel 11-1 comprises a non-circular cross-section (see fig. 6).
In regard to claim 17, wherein the auxiliary channel comprises a non-circular cross-section.
Claim(s) 1, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans 7,021,671.
In regard to claim 1, Evans discloses a fluid manifold (fig. 1) comprising a body, wherein the body comprises:
a proximal end (left side);
a distal end (right side);
a primary channel 14 extending from the proximal end to the distal end; and
a plurality of auxiliary channels 56 exiting from the primary channel along a length thereof, including an auxiliary channel disposed at the distal end;
wherein the auxiliary channel disposed at the distal end has an inner diameter, Dac,
wherein the primary channel and the plurality of auxiliary channels are in fluid communication with one another, and wherein the primary channel is coterminous with the auxiliary channel disposed at the distal end (see fig. 1).
In regard to claim 15, wherein the primary channel 18 comprises a non-circular cross-section (a cross section taken of 14 where protrusions 58 are located would be non-circular).
In regard to claim 17, wherein the auxiliary channel comprises a non-circular cross-section (a cross section taken of 56 where protrusions 58 are located would be non-circular).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 10-110883.
In regard to claims 2 and 4, JP ‘883 discloses manifold with a primary channel and an 
auxiliary channel, but does not disclose the exact length of the primary channel relative to the auxiliary channel.  However, it would have been obvious to one of ordinary skill in the art to modify the length of the primary channel relative to the length of the auxiliary channel to arrive at the dimensions recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
	In regard to claim 5, JP ‘883 discloses a manifold with the same shape as that of the present invention and therefore would have an elbow bend with a volume defined by a sphere where the sphere has a diameter equal to the larger of Dpc and Dac.
	In regard to claim 6, the elbow bend has an obtuse angle (see fig. 7).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wahl, Hartel, Larsson, Inman, Niwa, McKenzie, Harhoff, Byrne Rupkalvis and Zoellner disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679